If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   November 26, 2019
               Plaintiff-Appellee,

v                                                                  No. 344853
                                                                   Oakland Circuit Court
TALVEST LASALLE ALLEN,                                             LC No. 2017-265171-FC

               Defendant-Appellant.


Before: JANSEN, P.J., and BOONSTRA and LETICA, JJ.

PER CURIAM.

        Defendant appeals by right his jury-trial convictions of five counts of armed robbery,
MCL 750.529, and one count of second-degree criminal sexual conduct (sexual contact during
the commission of a felony) (CSC-II), MCL 750.520c(1)(c). The trial court sentenced defendant
as a second-offense habitual offender, MCL 769.10, to concurrent prison terms of 12 to 60 years
for each armed robbery conviction and 10 to 221/2 years for the CSC-II conviction. We affirm.

                   I. PERTINENT FACTS AND PROCEDURAL HISTORY

        On the evening of April 12, 2017, Tylon Smith (Smith) attended a party at a home on
Rosewood Street in Oak Park, Michigan. Danesha Washington, Dejohna Partee, Ramon Bogus
III, Dejahne Mitchell (Mitchell), and LH resided at the home. The next morning, Smith returned
to the home with Frankia Hines (Hines), looking for Smith’s missing wallet. Smith claimed that
his wallet had been stolen at the party. Mitchell and LH searched the living room and could not
locate the wallet. Mitchell told Smith that if she located the wallet she would call him. Smith
and Hines then left.

        At about noon on the same day, Smith, Hines, Darius Foster (Foster), and defendant
arrived at the home. All of the residents were present, as were several other persons. As Smith,
Hines, Foster, and defendant entered through the front door, Smith pulled out a gun, cocked it,
said “don’t move,” and instructed everyone in the house to get on the floor. Defendant said,
“let’s do what we came here to do,” and “ya all [sic] took my home boy’s wallet, I want all ya all
[sic] s**t.” Hines, Foster, and defendant then began collecting everyone’s personal belongings.
During the robbery, defendant ordered LH to follow him into the bathroom. In the bathroom,


                                               -1-
defendant ordered LH to take off her clothes. LH removed her pants and defendant put his hand
down the back of her underwear. He then rubbed her vagina and said that she was “going to give
[him] some p***y.” Defendant ordered LH to give him a gold chain she was wearing, which she
did; defendant also took her purse from the bathroom. Mitchell testified at trial that defendant
was armed with a gun; however, LH testified that only Smith and Foster were carrying guns.

        LH later identified defendant in a photographic lineup. Detective Robert Koch of the
Oak Park Police Department interviewed him. Initially, defendant denied any involvement in the
robbery, but after 30 minutes of questioning he admitted that he had agreed to go to the home
with Smith to retrieve Smith’s wallet. When Detective Koch asked defendant about what had
happened in the bathroom, defendant stated that LH’s accusations were false and twice stated
that “that girl’s a hoe [sic], she’s a hoe [sic].”

       Defendant was convicted and sentenced as described. This appeal followed.

                            II. SUFFICIENCY OF THE EVIDENCE

       Defendant argues that there was insufficient evidence to support his convictions of armed
robbery and CSC-II. We disagree.

        “We review de novo a challenge on appeal to the sufficiency of the evidence.” People v
Henry, 315 Mich. App. 130, 135; 889 NW2d 1 (2016), quoting People v Ericksen, 288 Mich. App.
192, 195; 793 NW2d 120 (2010). “To determine whether the prosecutor has presented sufficient
evidence to sustain a conviction, we review the evidence in the light most favorable to the
prosecutor and determine ‘whether a rational trier of fact could find the defendant guilty beyond
a reasonable doubt[.]’ ” People v Smith-Anthony, 494 Mich. 669, 676; 837 NW2d 415 (2013),
quoting People v Tennyson, 487 Mich. 730, 735; 790 NW2d 354 (2010). “The standard of
review is deferential: a reviewing court is required to draw all reasonable inferences and make
credibility choices in support of the jury verdict.” People v Bailey, 310 Mich. App. 703, 713; 873
NW2d 855 (2015), quoting People v Nowack, 462 Mich. 392, 400; 614 NW2d 78 (2000). “The
prosecution need not negate every reasonable theory of innocence, but need only prove the
elements of the crime in the face of whatever contradictory evidence is provided by the
defendant.” People v Henderson, 306 Mich. App. 1, 9; 854 NW2d 234 (2014). “Circumstantial
evidence and the reasonable inferences that arise from that evidence can constitute satisfactory
proof of the elements of the crime.” People v Blevins, 314 Mich. App. 339, 357; 886 NW2d 456
(2016). Any and all conflicts that arise in the evidence must be resolved “in favor of the
prosecution.” Henderson, 306 Mich. App. at 9. “It is for the trier of fact, not the appellate court,
to determine what inferences may be fairly drawn from the evidence and to determine the weight
to be accorded those inferences.” People v Hardiman, 466 Mich. 417, 428; 646 NW2d 158
(2002).

       With respect to the armed robbery convictions, defendant concedes that he was present
during the robberies and argues only that there was insufficient evidence presented at trial that he
was armed. We disagree. The elements of armed robbery under MCL 750.529 are:

       (1) [T]he defendant, in the course of committing a larceny of any money or other
       property that may be the subject of a larceny, used force or violence against any

                                                -2-
       person who was present or assaulted or put the person in fear, and (2) the
       defendant, in the course of committing the larceny, either possessed a dangerous
       weapon, possessed an article used or fashioned in a manner to lead any person
       present to reasonably believe that the article was a dangerous weapon, or
       represented orally or otherwise that he or she was in possession of a dangerous
       weapon. [People v Muhammad, 326 Mich. App. 40, 61; 931 NW2d 20 (2018)
       (quotation marks omitted).]

Whether defendant possessed a weapon “is a question of fact for the trier of fact and can be
proved by circumstantial evidence and reasonable inferences arising from the evidence.” People
v Strickland, 293 Mich. App. 393, 400; 810 NW2d 660 (2011).1

         There was sufficient evidence for the trier of fact to find that defendant was armed during
the robberies. At trial, Mitchell testified that while defendant was in the home, “[h]e was
pointing his gun around people.” This testimony alone provides a sufficient basis for a jury to
determine that defendant was armed during the commission of the robberies. Although
defendant argues that the evidence is insufficient because other witnesses testified that they did
not see defendant with a weapon, we must resolve any and all conflicts that arise in the evidence
in favor of the prosecution. Henderson, 306 Mich. App. at 9. Therefore, the testimony provided
at trial was a sufficient for the jury to infer that defendant was armed during the commission of
the robberies. Strickland, 293 Mich. App. at 400.

        Additionally, even if the prosecution’s evidence was insufficient to establish that
defendant committed armed robbery as a principal, it was sufficient to establish that he aided and
abetted Smith and Foster in carrying it out. MCL 767.39 provides: “Every person in the
commission of an offense, whether he directly commits the act constituting the offense or
procures, counsels, aids, or abets in its commission may hereafter be prosecuted, indicted, tried
and on conviction shall be punished as if he had directly committed the offense.” “The phrase
‘aids or abets’ is used to describe any type of assistance given to the perpetrator of a crime by
words or deeds that are intended to encourage, support, or incite the commission of that crime.”
Henderson, 306 Mich. App. at 10, quoting People v Moore, 470 Mich. 56, 63; 679 NW2d 41
(2004). The elements that must be proven to support a conviction under an aiding and abetting
theory are:

       (1) [T]he crime charged was committed by the defendant or some other person;
       (2) the defendant performed acts or gave encouragement that assisted the
       commission of the crime; and (3) the defendant intended the commission of the


1
  The armed robbery statute does not require a defendant to actually possess a dangerous weapon
during the commission of a robbery. People v Williams, 288 Mich. App. 67, 78; 792 NW2d 384
(2010), aff’d 491 Mich. 164 (2012). “Indeed, an armed robbery can be completed without the
actual use of a dangerous weapon, such as . . . where the defendant merely represents orally or
otherwise that he or she is in possession of a dangerous weapon.” People v Chambers, 277 Mich
App 1, 9; 742 NW2d 610 (2007).


                                                -3-
       crime or had knowledge that the principal intended its commission at the time that
       [the defendant] gave aid and encouragement. [People v Robinson, 475 Mich. 1, 6;
       715 NW2d 44 (2006) (quotation marks omitted).]

        The jury was provided with sufficient evidence to establish that defendant committed the
armed robberies as an aider and abettor. At trial, it was clearly established that Smith was
carrying a gun when he entered the subject home. Two witnesses also testified that they saw
Foster with a gun. The jury was presented with evidence that defendant was acting in concert
with Smith and Foster in carrying out the armed robberies. Defendant admitted in his interview
with Detective Koch that he had agreed to go to the home with Smith to retrieve Smith’s wallet,
and all of the witnesses identified defendant as one of the men who robbed them. Further, after
defendant entered the front door of the home, he stated, “let’s do what we came here to do,” and
further added “ya all [sic] took my home boy’s wallet, I want all ya all [sic] s**t,” before
collecting the victims’ personal belongings. During this time, Smith stood by the front door with
his gun cocked and aimed at people. Because defendant was involved in the robberies and
assisted in their commission, the jury had sufficient evidence to find beyond a reasonable doubt
that defendant aided and abetted Smith and Foster in the commission of the armed robberies.
Henderson, 306 Mich. App. at 10.

        Defendant also argues that the evidence was insufficient to support his conviction of
CSC-II. We again disagree. CSC-II is established when a defendant “engages in sexual contact
with another person . . . under circumstances involving the commission of any other felony.”
People v Ward, 206 Mich. App. 38, 41; 520 NW2d 363 (1994), quoting MCL 750.520c(1)(c).
The statute defines “sexual contact” as: “the intentional touching of the victim’s . . . intimate
parts . . . if that intentional touching can reasonably be construed as being for the purpose of
sexual arousal or gratification, [or] done for a sexual purpose. . . .” People v DeLeon, 317 Mich
App 714, 719; 895 NW2d 577 (2016), quoting MCL 750.520a(q). “Intimate parts” include a
person’s ‘genital area, groin, inner thigh, buttock, or breast.’” DeLeon, 317 Mich. App. at 719,
(citation omitted).

        Because there was sufficient evidence to support defendant’s armed robbery convictions,
the jury could find that the sexual contact took place during the commission of another felony.
LH’s testimony was direct evidence that defendant engaged in the “intentional touching” of her
“intimate parts, for purposes of sexual gratification.” Although defendant denied engaging in
any sexual contact with LH, any and all conflicts that arise in the evidence must be resolved “in
favor of the prosecution.” Henderson, 306 Mich. App. at 9.

       Defendant argues that LH was not a credible witness, noting that she initially gave a false
name to the police when questioned.2 But “[q]uestions regarding the weight of the evidence and


2
  Defendant does not specifically argue that his CSC-II conviction was against the great weight
of the evidence because of LH’s alleged lack of credibility. To the extent his argument can be
read as a challenge to the weight of the evidence, we note that LH’s provision of a false name to
the police out of a fear that she might have a warrant for her arrest on an unrelated matter did not
so “seriously undermine the credibility” of her testimony that there was “a real concern that an


                                                -4-
credibility of witnesses are for the jury, and this Court must not interfere with that role even
when reviewing the sufficiency of the evidence.” People v Carll, 322 Mich. App. 690, 696; 915
NW2d 387 (2018), quoting People v Wolfe, 440 Mich. 508, 514-515, 489 NW2d 748 (1992),
amended 441 Mich. 1201 (1992); Hardiman, 466 Mich. at 428. Therefore, LH’s testimony was
sufficient for a rational jury to find beyond a reasonable doubt that defendant engaged in sexual
contact with her during the commission of an armed robbery, MCL 750.520c(1)(c), and there
accordingly was sufficient evidence to sustain defendant’s CSC-II conviction. Henderson, 306
Mich. App. at 10.

       Affirmed.



                                                           /s/ Kathleen Jansen
                                                           /s/ Mark T. Boonstra
                                                           /s/ Anica Letica




innocent person may have been convicted” or that “it would be a manifest injustice to allow the
verdict to stand.” See People v Lemmon, 456 Mich. 625, 644; 576 NW2d 129 (1998) (quotation
marks and citation omitted).


                                               -5-